
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.49



HOME DEPOT OF CANADA INC.
NON-COMPETITION AGREEMENT


        This Non-Competition Agreement (the "Agreement") is entered into as of
the 10th day of May 2006, by and between Home Depot of Canada Inc., a Canadian
corporation (the "Company") and ANNETTE M. VERSCHUREN ("Executive").

W I T N E S S E T H:

        WHEREAS, the Company desires to provide deferred shares and enhanced
severance terms (individually and collectively referred to as "enhancements") to
Executive set forth herein; and

        WHEREAS, in consideration for such enhancements, Executive agrees to be
bound by the terms and conditions as set forth in this Agreement; and

        WHEREAS the Executive continues to be employed by the Company in Canada,
has previously worked for Home Depot U.S.A., Inc. in the United States of
America, and has comprehensive knowledge of Home Depot's operations throughout
North America;

        WHEREAS, to further the interests of the Company and Executive, the
parties hereto have set forth the terms of such benefits and conditions in
writing in the Agreement;

        NOW, THEREFORE, for and in consideration of the enhancements and mutual
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

        1.    Salary Continuation Payments.    

        (a)   In the event Executive's employment with the Company is terminated
involuntarily and without cause, Executive will receive as her full entitlement
under contract, statute and common law, twenty-four (24) months of base salary
to be paid by installment via salary continuation and, group health, dental and
life insurance benefit continuation for twenty-four (24) months (said salary
continuation and benefits hereinafter referred to as "payments"). Short and long
term disability benefits will only extend during the statutory notice period.
Payments shall commence effective the first day Executive receives notice of
termination and said payments will be subject to applicable taxes and
withholdings in accordance with the Company's normal payroll practices. The end
of the salary continuation period will be Executive's last day of employment
("Termination Date"). During the period of salary continuation, outstanding
options will continue to vest and restrictions on outstanding restricted and
deferred shares will continue to lapse in accordance with the terms the
applicable plans related to such options and shares. Executive will have ninety
(90) days from the Termination Date to exercise any options that are vested as
of the Termination Date. Upon receiving notice of termination, Executive agrees
to execute a general release in a form acceptable to the Company's legal
counsel.

        (b)   Executive will not be entitled to receive these payments, and will
forfeit all unvested restricted stock, deferred shares, stock options and other
equity awards and Long Term Incentive Program benefits (individually and
collectively referred to as "Award Benefits"), in the event Executive
voluntarily resigns from the Company but all other provisions of this Agreement
shall remain in effect. In the event of voluntary resignation, the effective
date of the resignation shall be deemed the Termination Date for purposes of
this Agreement. Executive agrees to provide one month advance written notice of
resignation. Upon receipt of such notice, the Company will have the sole
discretion to waive same and Executive's resignation will be deemed to be
effective the date of such waiver with no further obligation owing to Executive
by the Company, except as may be required by statute. Executive will be entitled
to receive the payments set forth in Paragraph 1(a) if Executive resigns for
"good reason." "Good reason" means a decrease in Executive's base salary without
Executive's consent.

--------------------------------------------------------------------------------



        (c)   Unless otherwise required by statute, Executive will not be
entitled to receive these payments, and will forfeit all unvested Award
Benefits, in the event Executive is unable to continue employment due to a death
or disability; however, in such an event, Executive may be eligible for
disability or death benefits under the Company employee benefit plans or
programs in which Executive then participates, pursuant to the terms and
conditions of such plans and programs. In the event of a conflict between this
paragraph 1(c) and the terms of plans under which the Award Benefits are
granted, the terms of the applicable plan shall govern.

        (d)   Executive will not be entitled to receive these payments, or any
other type of payment or benefit, and will forfeit all unvested Award Benefits,
if Executive is terminated "for cause." For purposes of this Agreement the date
the Executive is terminated for cause will be deemed the "Termination Date." All
other provisions of this Agreement shall remain in effect. For purposes of this
Agreement, "for cause" shall mean:

(i)A Criminal Conviction, or a finding of guilt by a Canadian securities agency,
involving theft, moral turpitude or dishonesty;

(ii)Conduct that constitutes willful neglect or willful misconduct with respect
to Executive's employment duties which results in material economic harm to the
Company or its affiliates; or

(iii)Willful conduct or neglect that constitutes a material violation of the
Company's mutual attraction policy, substance abuse policy, Code of Conduct, or
compliance policies (each as shall be in place from time to time). For purposes
of determining whether conduct constitutes willful conduct or willful neglect,
no act or omission on Executive's part shall be considered "willful" unless it
is done in bad faith and without reasonable belief that Executive's action or
inaction was in the best interests of the Company and its affiliates.

To the extent that any Company plan or program has a different definition of
"for cause," such definition shall control for purposes of benefits or
entitlements under such plan or program.

        2.    Non-Competition and Non-Solicitation.    

        (a)   The Executive agrees that Executive will not, for a period of
twenty-four (24) months subsequent to the earlier of either (i) the beginning of
the salary continuation period referenced in Paragraph 1(a), or (ii) the
Executive's Termination Date, enter into or maintain an employment, contractual,
or other relationship, either directly or indirectly, to provide executive,
managerial, or operations services in the same or similar manner as Executive
did for the Company or for Home Depot U.S.A., Inc. ("Home Depot") to any company
or entity engaged in any way in a business that competes directly or indirectly
with the Company, its parents, subsidiaries, affiliates or related entities, in
the United States, Canada, Puerto Rico, Mexico, China or any other location in
which the Company currently conducts business or may conduct business prior to
the end of the above-referenced twenty-four month period, without the prior
written consent of the Executive Vice President, Human Resources of the Company.
Businesses that compete with the Company and/or Home Depot specifically include,
but are not limited to, the following entities and each of their subsidiaries,
affiliates, assigns, franchisees, or successors in interest: Lowe's
Companies, Inc. (including, but not limited to, Eagle Hardware and Garden);
Sears Holding Corp. (including, but not limited to, Orchard Supply and Hardware
Company); Wal-Mart; Rona Inc.; Castorama/B&Q; Kent; Canadian Tire; Ace Hardware;
True Value Company; and Menard, Inc.

        (b)   In the event the Executive wishes to enter into any relationship
or employment prior to the end of the period referenced in Paragraph 2(a) which
would be covered by the above non-compete provision, Executive agrees to request
written permission from the Executive Vice President, Human Resources of Home
Depot prior to entering any such relationship or

2

--------------------------------------------------------------------------------






employment. The Company may approve or not approve of the relationship or
employment at its absolute discretion.

        (c)   The Executive agrees that for a period of thirty-six (36) months
subsequent to the earlier of either (i) the beginning of the salary continuation
period referenced in Paragraph 1(a), or (ii) the Executive's Termination Date,
she will not directly or indirectly solicit any person who is an employee of the
Company (or Home Depot) to terminate his or her relationship with the Company
(or with Home Depot) without prior written approval from the Executive Vice
President, Human Resources of Home Depot.

        (d)   In the event the Executive breaches the terms of Paragraphs 2 (a),
2(c) or 3 of this Agreement, the Company shall, from the date of such breach,
cease payments and benefit continuation under paragraph 1(a) and will no longer
be liable for any salary continuation payments or benefits (including restricted
stock, deferred shares and stock option vesting) which would otherwise have been
payable or due under this Agreement and the Executive shall forfeit all unvested
Award Benefits. Without limiting the Company's right to its damages in full or
to any other remedy to which it may be entitled, the Executive hereby
irrevocably directs the Company to retain any and all of such salary
continuation payments and benefits on account of damages for such breach.

        3.    Confidential Information and Trade Secrets.    

        (a)   The Executive acknowledges that through her employment with the
Company and with Home Depot U.S.A., Inc. (referred to collectively as the
"Company" for purposes of this Paragraph 3) she has acquired and had access to
the Company's Confidential Information. Executive further acknowledges that she
has not published, disclosed or used any of the Company's Confidential
Information except in accordance with her duties for the Company. The Executive
agrees that, for a period of three years after the Termination Date, she will
hold in confidence all Confidential Information of the Company and will not
disclose, publish or make use of such Confidential Information, unless compelled
by law and then only after Notice to the Executive Vice President, Human
Resources of the Company. Executive further agrees to return all documents,
disks, or any other item or source containing Confidential Information, or any
other Company property, to the Company on or before the Termination Date. If the
Executive has any question regarding what data or information would be
considered by the Company to be Confidential Information, the Executive agrees
to contact the Executive Vice President, Human Resources for written
clarification. "Confidential Information" shall include any data or information,
other than trade secrets, that is valuable to the Company and not generally
known to competitors of the Company or other outsiders, regardless of whether
the confidential information is in printed, written, or electronic form,
retained in the Executive's memory, or has been compiled or created by the
Executive. This includes, but is not limited to: technical, financial,
personnel, staffing, payroll, computer systems, marketing, advertising,
merchandising, operations, strategic planning, product, vendor, customer or
store planning data, trade secrets, or other information similar to the
foregoing.

        (b)   The Executive also acknowledges that through her employment with
the Company she has acquired and had access to the Company's Trade Secrets. The
Executive further acknowledges that the Company has made reasonable efforts
under the circumstances to maintain the secrecy of its Trade Secrets. Executive
agrees to hold in confidence all Trade Secrets of the Company that came into her
knowledge during employment by the Company and shall not disclose, publish, or
make use of at any time such Trade Secrets for so long as the information
remains a Trade Secret. "Trade Secret" means information, without regard to
form, including, but not limited to, any technical or non-technical data,
formula, pattern, compilation, program, device, method, technique, drawing,
process, financial data, financial plans, strategic plans, product plans, or
list of actual or potential customers or suppliers which is not commonly known
by or available to the public and

3

--------------------------------------------------------------------------------






which information: (i) derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can derive economic value from its disclosure or use and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

        4.    Miscellaneous.    

        (a)   Severability.    If any term, provision, covenant or restriction
contained in the Agreement is held by a court or a regulatory agency of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions contained in the Agreement
shall remain in full force and effect, and shall in no way be affected, impaired
or invalidated.

        (b)   Controlling Law.    Executive and the Company agree that, in light
of the Executive having been employed in two different jurisdictions, for
purposes of certainty, that the law of Ontario shall govern except with respect
to breaches by the Executive of paragraphs 2 or 3 of this Agreement that occur
outside of Canada. In the event of a breach by the Executive of paragraphs 2 or
3 of this Agreement that occurs outside of Canada, it is the parties desire that
this Agreement shall be construed, interpreted and applied in accordance with
the law of the State of Delaware, without giving effect to the choice of law
provisions thereof. Executive and the Company hereby irrevocably submit to the
exclusive jurisdiction of the courts of Delaware. Executive and the Company also
both irrevocably waive, to the fullest extent permitted by applicable law, any
objection either may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and both parties agree to accept service of legal
process in Delaware. Despite the foregoing, Executive acknowledges that the
Company may suffer loss and damage which cannot be adequately determined or
compensated by monetary compensation as a result of any breach by Executive of
any provision of this Agreement and, accordingly, Executive agrees that any
breach or threatened or anticipated breach of Section 2 or Section 3 of this
Agreement outside of Canada may still be the proper subject of an injunction in
a Canadian court and if such injunctive relief is sought by the Company,
Executive shall consent to the jurisdiction of the Canadian courts. Furthermore,
Executive agrees that the Company may seek enforcement in a Canadian court of
any United States judgement obtained pursuant to this Agreement and Executive
agrees not to raise any objection to the Company seeking enforcement of said
judgement in a Canadian court

        (c)   Construction.    The Agreement contains the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof. This Agreement supplements
the Offer Letter to Executive dated February 15, 1996 ("Offer Letter") and the
Memorandum to Executive dated April 7, 2003 ("Memorandum"). To the extent there
is any inconsistency between the terms of this Agreement and the terms of the
Offer Letter or Memorandum, the terms of this Agreement shall control. There are
no representations, agreements, arrangements or understandings, oral or written,
between and among the parties hereto relating to the subject matter hereof which
are not fully expressed herein. Any modifications to this Agreement must be in
writing and signed by the Executive and an authorized executive of the Company.

        (d)   Canadian Statutory Rights.    Solely as it relates to Executive's
employment in Canada, this Agreement is intended to be in compliance with the
requirements of Ontario Employment Standards Act, 2000. Should the employment
standards legislation in Ontario provide a greater entitlement than outlined in
this Agreement, then such greater entitlement shall prevail over the above and
will be applied under this Agreement and will constitute Executive's full
entitlement under contract and common law.

        (e)   Headings.    Section and other headings contained in the Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of the Agreement or any
provision hereof.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed the Agreement as of
day and year first set forth above.

    HOME DEPOT OF CANADA INC.
 
 
/s/ Robert L. Nardelli

--------------------------------------------------------------------------------

    By:   Robert L. Nardelli
President and CEO
 
 
EXECUTIVE:
 
 
/s/ Annette M. Verschuren

--------------------------------------------------------------------------------

    By:   Annette M. Verschuren

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.49



HOME DEPOT OF CANADA INC. NON-COMPETITION AGREEMENT
